FILED
                           NOT FOR PUBLICATION                               FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-10181

              Plaintiff-Appellee,                D.C. No. 2:11-cr-00022-MMD

 v.
                                                 MEMORANDUM*
JOHN KANE,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                           Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      John Kane appeals the district court’s order declining to exercise equitable

jurisdiction over his motion for return of property under Federal Rule of Criminal

Procedure 41(g). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kane contends that the district court erred in declining to exercise equitable

jurisdiction over his motion for the return of $27,000 seized by the Nevada

Gaming Control Board. We review a district court’s decision whether to exercise

its equitable jurisdiction under Rule 41(g) for abuse of discretion. See Ramsden v.

United States, 2 F.3d 322, 324 (9th Cir. 1993). After observing that the property

was not seized by an agency of the federal government and that Kane would not

suffer irreparable injury from the denial of the motion because he has an adequate

remedy under state law, the court held that the equities did not tilt in favor of

reaching the merits of Kane’s motion. See id. at 325. The district court did not

abuse its discretion in declining to exercise equitable jurisdiction.

      AFFIRMED.




                                           2                                        16-10181